Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 11/18/2021 have been entered.
2. Claims 21, 44 and 45 have been amended.
3. In view of Applicant filing a TD (approved on 11/18/2021), the ODP rejection is withdrawn.
4. In view of Applicant’s arguments and amendments to claim 21, the 102(a)(1) has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott McBride on 12/15/2021.
The application has been amended as follows: 

	Claim 21 has been amended as follows:
	In line 10 the acronym “Cas9” has been inserted between the letter “a” and the word 
“nuclease”.

In line 20 after the acronym “gRNA” the phrase “wherein positioning of the binding site sites at least 30 base pairs apart results in increased editing efficiency relative to 

Conclusion
Claims 21-23, 28, 29, 31-38 and 40-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/            Primary Examiner, Art Unit 1632